EXHIBIT 23.1 KYLE L. TINGLE, CPA , LLC April 7, 2010 To Whom It May Concern: The firm of Kyle L. Tingle, Certified Public Accountant, LLC hereby consents to the inclusion of this report of February 17, 2010, accompanying the audited financial statements of School4Chauffeurs, Inc. , as of December 31, 2009 in the Form 10K. Very truly yours, /s/ KYLE L. TINGLE Kyle L. Tingle, CPA, LLC P.O. Box 50141, Henderson, Nevada 89016, Phone: (702) 434-8452, Fax: (702) 436-4218, e-mail: ktingle@kyletinglecpa.com
